Joseph Cowell or his lawfull Attourny plaint. agt Samuel Pears Settworke Cooper Defendt in an action of a debt of Seventy pounds lawfull mony of New-England due by bond bearing date the. 26th day of Novembr 1674. as under the abouesd Samuel Pears his hand & Seale may appeare, wth all due damages according to attachmt datd april: 15th 1676. . . . [368] The Jury . . . founde for the plaint, the Forfiture of the bond Seventy pounds in mony & costs of Court. The Defendant moved for a Chancery, upon wch the bench chancered the bond to the condition of the obligation being thirty Five pounds in mony & costs of Court twenty Five Shillings four pence
Execucion issued April: 28° 1676.